  Exhibit 10.1

 
AGREEMENT FOR SERVICES
 
 
THIS AGREEMENT FOR SERVICES is made this 25 day of January 2017.
 
BETWEEN
 
IGalen International Inc. a company incorporated under the laws of United States
of America bearing corporate registration number 58156-96 and having its
principal place of business at 1771 Post Rd East #178 Westport, CT 06880
hereinafter referred to as "IGalen”) of the one part
 
AND
 
HotApp International Ltd. a company incorporated under the laws of Hong Kong
bearing corporate registration number 63550608 and having its principal place of
business at 17B, Greatmany Centre, 109-111 Queen’s Road East, Hong Kong,
(hereinafter referred to as "HotApp”) of the second part.
 
WHEREAS:
 
(A) 
IGalen is engaged in multilevel marketing of dietary supplements and is desirous
to develop a Mobile Application to enable communication and interaction between
independent distributors throughout IGalen’s direct selling network (hereinafter
referred to as “the Project”).
 
(B) 
HOTAPP is engaged in development of online applications for mobile interface and
is desirous of sourcing, introducing and/or offering its service as service
provider to IGalen for the sole purpose of the Project upon the terms and
conditions hereinafter appearing.
 
NOW THIS CONTRACT FOR SERVICES WITNESSETH as follows:-
 
1. 
Appointment
 
IGalen hereby agrees to appoint and engage HotApp and HotApp hereby accepts the
appointment and engagement by IGALEN as a service provider of IGalen for the
Project on a non-exclusive basis and solely for the purpose of providing the
services specified in Clause 2 specifically within the Territory (as described
in item 1 of Schedule 1) hereof subject to payment of the fees at the rate and
in the manner as stated in Clause 3 hereof.
 
2. 
Scope Of Services
 
2.1 
HotApp shall use his best endeavour to source, introduce and/or offer its
service as service provider to IGalen for the sole purpose of the Project at its
own costs and expenses.
 
 
Page 1 of 8

 
2.2 
Subject to Clause 2.1 HotApp hereby agrees to conform to the Project Timeline,
Project Deliverables and Reporting as described in items 2, 3 and 4 of Schedule
1 respectively.
 
3. 
Service Fees
 
3.1 
In consideration of HotApp providing the said Services to IGalen in such manner
as provided in Clause 2 hereof, IGalen hereby agrees to pay HotApp the Service
Fee as stated in item 5 0f Schedule 1.
 
3.2 
All direct expenses of travel, boarding, lodging and other related expenses if
incurred by HotApp in the Project will be borne by HotApp.
 
3.3 
All payments made by IGalen to HotApp shall be in United Stated Dollars (USD)
within sixty (60) days upon receipt of the respective invoice from HotApp AND
shall be made in favour of HotApp International Ltd.
 
3.6 
In the event the Project is terminated, discontinued, varied or abandoned for
any reasons whatsoever due to any acts and/or omissions of HotApp then IGalen
shall be absolved from its obligation and/or liability to pay the Service Fee or
any balance thereof to HotApp.
 
4 
Warranties
 
4.1            
HotApp hereby undertakes to do the following:-
 
(a) 
use its best endeavour’s to source, introduce and/or offer its service to IGalen
in accordance with Clause 2 above;
 
(b) 
observe and comply with all rules and requirements which may from time to time
be specified by IGalen;
 
(c ) 
not to assign, transfer or delegate any of its rights or obligations under this
Agreement or the benefit thereof, without IGalen’s prior written consent;
 
(d) 
not to appoint or allow any person to carry out HotApp’s business without
IGalen’s express or written consent;
 
(e) 
only engage in the scope of work in accordance with Clause 2 and not carry out
any regulated activity on behalf of IGalen;
 
(f) 
not to accept any money on IGalen’s behalf UNLESS instructed in writing by
IGalen to do so;
 
(g) 
forward any complaint regarding Project to IGalen as soon as possible; and
 
4.2 
IGalen hereby undertakes to pay HotApp in accordance with all rates defined in
Clause 3 above; and
 
 
Page 2 of 8

 
5.            
Intellectual Property
 
5.1            
IGalen warrants that:
 
(a) 
it has full legal right to use and to authorize the use of the Licensed Marks
and has disclosed to HotApp all RELEVANT trade names and trademarks used by
IGalen as at the date of this Agreement; and
 
(b) 
the warranties in this Clause are separate and independent and shall not be
limited by anything in this Agreement.
 
5.2 IGalen authorizes HotApp to use the Licensed Marks only for the purpose of
exercising its rights and performing its obligations under this Agreement.
 
5.3 HotApp shall promptly inform IGalen of the following:
 
(a) 
any actual, threatened or suspected infringement of the Licensed Marks and/or
formulae or patent which comes to the notice of HotApp; and
 
(b) 
any claim by a third party coming to its notice that the use of the Licensed
Marks and/or formulae or patents of IGalen infringes any rights of any other
person.
 
AND HotApp shall at the request and expense of IGalen do all such things as may
be reasonably required to assist IGalen in taking or resisting any proceedings
in relation to any such infringement or claim at the expense of IGalen.
 
5.4 
HotApp shall not:
 
(a) 
alter, remove or tamper with any of the Licensed Marks, numbers, or other means
of identification of IGalen; or
 
(b) 
use any of the Licensed Marks in any way which may prejudice their
distinctiveness or the validity or the goodwill of IGalen therein.
 
5.5 
HotApp hereby acknowledges that, except as expressly provided in this Agreement,
HotApp shall not acquire any rights in respect of the Licensed Marks and/or
formulae or patents pursuant to this Agreement.
 
6. 
Indemnity
 
If any party hereto shall for any reason whatsoever default, breach, fail to
comply with any of the covenants stipulations obligations and undertakings on
its part to be observed and performed as contained in this Agreement then the
defaulting party shall save harmless indemnify and keep indemnified the other
party against any liabilities claims demands actions proceedings penalties
prosecution fines loss damage costs and expenses whatsoever that may be made
against and/or sustained suffered or otherwise incurred whether directly or
indirectly or however arising by the other party by reason of or arising out of
or in connection with such breach failure or default provided that this clause
shall be in addition to and not in derogation of any other rights or remedies of
the other non-defaulting party as provided for in this Agreement against such
defaulting party.
 
 
Page 3 of 8

 
7 
Confidentiality
 
7.1 
For the purpose of Clause 7 the term “Proprietary Information” shall mean
knowledge and information which the recipient Party may acquire from employees,
consultants, agents or representatives of the disclosing Party or of its
affiliated companies, respecting its proprietary products and processes,
know-how, business plan or plans, inventions, trade secrets, and all other
information which may come to the knowledge of the receiving Party by whatever
means with regard to the business of the disclosing Party.
 
7.2 
Proprietary Information shall be disclosed by the receiving Party only to those
of its Professional Consultants, employees, and employees of affiliated
companies, if any, who need to know such Proprietary Information for the
purposes of this Agreement, who have been informed of the confidential nature of
such information, and who are obligated to keep such information in confidence.
The receiving Party shall be responsible for any violation of this Agreement by
such employees.
 
7.3 
Any Proprietary Information supplied by one Party to the other shall be
maintained and kept confidential by the recipient at all times during the Term
of this Agreement and shall survive the termination of this Agreement by five
(5) years.
 
7.4 
The obligations set forth in this Agreement shall not apply to any portion of
the Proprietary Information which the receiving Party can prove:
 
(a)          
was already known to the receiving Party prior to any disclosure by the
disclosing Party;
 
(b) 
was publicly available prior to any disclosure by the disclosing Party, or
subsequently becomes public information through no breach of this Agreement;
 
(c ) 
was received by the receiving Party from a third party lawfully in possession of
the same and not in breach of any agreement or any confidential relationship
with the disclosing Party;
 
(d) 
was independently developed by the receiving Party, its parent or affiliated
companies without reliance upon the Proprietary Information of the disclosing
Party; or
 
(e) 
was disclosed as a requirement by any government or regulatory authority or
stock exchange having jurisdiction over such Party in order to comply with any
official directive or guideline, whether or not having the force of law.
 
8. 
Termination
 
Either Party may terminate this Agreement by providing a six (6) month written
notice to the other Party.
 
9. 
Binding Effect
 
This Agreement shall be binding upon the liquidators receivers permitted assigns
successors in title or the personal representative of the parties.
 
 
Page 4 of 8

 
10.            
Public Announcements
 
HotApp agrees not to make any public announcements about discussions regarding
this Agreement or any other related information, plans or proposals, whether in
the form of a press release or otherwise, without first consulting with and
obtaining the written consent from IGALEN,
 
11.            
Nature of Agreement
 
11.1 
Nothing contained in this Agreement shall create a partnership or joint venture
or relationship of principal and agent or employer and employee between the
Parties and neither Party hereto shall have any right whatsoever to incur any
liabilities or obligations on behalf or binding upon the other Party; and that
it will not at any time represent orally or in writing to any person or
corporation or other business entity that it has any right, power or authority
not expressly granted by this Agreement.
 
11.2 
This Agreement supersedes all previous agreements and understandings between the
Parties with respect thereto, and may not be modified except by an instrument in
writing signed by the duly authorized representatives of the Parties.
 
11.3 
No remedy conferred by any of the provisions of this Agreement is intended to be
exclusive of any other remedy which is otherwise available at law, in equity, by
statute or otherwise, and each and every other remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law, in equity, by statute or otherwise. The election of any one or
more of such remedies by either Party shall not constitute a waiver by such
Party of the right to pursue any other available remedy.
 
11.4 
If any provision of this Agreement or part thereof becomes void, illegal or
unenforceable under any legislation to which it is subject to, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired AND the invalidity, illegality and unenforceability of any
provision or part of it under this Agreement under the laws of one jurisdiction
shall not affect the validity, legality and enforceability of such provisions
under the laws of any other jurisdiction.
 
11.5 
Neither Party shall transfer nor assign any of its rights, interest or
obligations under this Agreement without the prior written consent of the other
Party.
 
12.            
Severability
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts shall constitute one and
the same instrument. Signatures may be exchanged by facsimiles, with original
signatures to follow. Each Party agrees that it will be bound by its own
facsimile signature and that it accepts the facsimile signature of the other
Party.
 
13.            
Governing Law
 
This Agreement is governed by the laws of Singapore, without giving effect to
conflict of law principles. If any matter, dispute or claim arising out of or
relating to this Agreement or the breach or termination hereof, cannot be agreed
upon by the Parties hereto, or cannot be settled amicably by the Parties hereto,
each of the parties irrevocably submit to th jurisdiction of the courts of
Singapore and waives any objection to proceedings in such courts on the grounds
of venue or on the grounds that the proceedings have been brought in an
inconvenient forum.
 
 
Page 5 of 8

 
14. 
Variation
 
This Agreement shall constitute the whole agreement between the parties hereto
and it is expressly declared that no variation shall be effective unless
consented to by both parties hereto in writing.
 
15. 
Notices
 
Any notice, request or demand requiring to be served by any party hereto to the
other under the provisions of this Service Fee Agreement shall be in writing and
shall be delivered by registered or certified mail, prepaid postage to the
parties at the following address (attention of such other person or such other
address as any party hereto may provide in accordance with this clause):
 
Dato’ Dr. M. Rajendran a/l V.Marnickavasagar
12th Floor, Amcorp Trade Centre,
PJ Tower, No. 18, Persiaran Barat Off Jalan Timur
46000 Petaling Jaya,
Malaysia
 
Chan Heng Fai Ambrose
17B, Greatmany Centre,
109-111 Queen’s Road East,
Hong Kong
 
 
16.            
Interpretation
 
In this Agreement for Services unless there is something in the subject or
context inconsistent with such construction or unless it is otherwise expressly
provided:-
 
(a) 
words importing the masculine gender only include the feminine and neuter
genders;
 
(b) 
words importing the singular number only include the plural and vice versa; and
 
(c) 
words applicable to human beings include any body of persons corporate or
unincorporate.
 
 
Page 6 of 8

 
 
 
 
 
IN WITNESS WHEREOF the parties hereto have hereunto set their hands and seals
the day and year first abovewritten.
 
 
 
 
 
SIGNED BY 

For and on behalf of 

IGalen International Inc 

(Company No.58156-96) 

Signatory’s Full Name:

M RAJENDRAN A/L V MARNICKAVASAGAR
Signatory’s Designation: Director
Company Seal:  
)
)

)
)

)
)

)
)

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNED BY
For and on behalf of

HotApp International Ltd
(Company No. 63550608)

Signatory’s Full Name:
CHAN HENG FAI AMBROSE

Signatory’s Designation: Director

Company Seal:
)
)

)
)

)
)

)
)

 
 
 
 
 
 
 
 
 
 

 
 
 
Page 7 of 8

 
 
SCHEDULE 1
 
 
1.
TERRITORY
 
a) United States of America and Canada; AND
 
b) Other Territories to be included upon mutual consent of the parties.
 
2.
PROJECT TIMELINES
The project must be completed within twelve (12) calendar months from the date
of this Agreement.
3.
PROJECT DELIVERABLES
 
a) HotApp to develop an IGalen Mobile Application for all independent
distributors of IGalen including but not limited to:-
● Chat
● Calling (In App Calling)
● Channel Posting
● Mobile Dashboard
● IGalen Public Channel and customer service channel
● Integration to IGalen MLM system backend
● Coordination of MLM backend developer
 
b) HotApp will provide all updates, upgrade, bug fixing and continuous feature
enhancement for
    IGalen and a dedicated support staff for customer service.
 
c) HotApp will provide infrastructure for calling, cloud service and database
management based
    on Amazon Cloud Service (AWS).
 
d) HotApp will deliver at least one new update every 3 months with agreed
functional
    requirement with IGalen.
 
 
 
 
REPORTING
 
Reporting by email every seven (7) days in the form of interim reports to
provide regular status updates.
5
SERVICE FEE
 
 
3% of iGalen International Inc. revenue as development and support fee for the
IGalen Mobile Application in the year 2017
 
 

 
Page 8 of 8
